Per Curiam.
Prohibition directed to the district court of Hennepin county.
On March 13, 1916, the district court of Hennepin county on appeal by the relators from an order of the Railroad and Warehouse Commission entered judgment affirming the order. This judgment determined that certain charges exacted by the relators were unlawful. The relators appealed to this court. The papers on appeal were filed on March 27, 1916. There was no appeal bond on this appeal. It was waived. On April 6, 1916, the court made an order staying the judgment until the determination of the appeal, or the further order of the court, upon condition that the relators give a bond in the sum of $2,500 conditioned as required by G. S'. 1913, § 4200. This statute provides in effect that an appeal shall not stay the operation of the judgment in such a proceeding as that here involved, unless the district cotirt or supreme court so directs, and unless the carriers appealing give a bond conditioned that they will refund to the persons entitled thereto any amounts received above the amounts finally fixed by the court as the proper amounts. On July 21, 1916, the judgment of the district court was affirmed by this court. On August 23, 1916, a writ of error to review the judgment was allowed. A supersedeas bond in the sum of $30,000 was approved and filed on August 25, 1916. On December 7, 1916, the district court, upon motion, vacated the stay of April 6, 1916. It has suspended the operation of this order, but unless prohibited will put it into effect.
The only question, is whether the court had jurisdiction on December 7, 1916, to vacate the stay of April 6, 1916. The effect of an appeal from the district court to the supreme court in a proceeding like this is not to stay the judgment. An appeal bond does not have that effect. There is no stay unless one is ordered by the court and it can be ordered only upon the giving of such a bond as is required by G. S. 1913, § 4200. The district court at any time after the appeal and when it was pending in this court could have vacated the stay. We are unable to see how the writ of error and supersedeas *457affected the power or jurisdiction of the district court. The matter of a stay was a matter collateral to the judgment. The district court had jurisdiction to vacate it. This disposes of the case.
Writ quashed.